*782In re Peterson, Ron; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. A, No. 503203; to the Court of Appeal, First Circuit, No. 2011 KA 2292.
Granted. This case is remanded to the court of appeal for consideration of defendant’s excessive sentence claim. Given defendant’s initial motion to reconsider when the court imposed its original sentence, counsel’s objection at the close of the habitual offender hearing to the “harsh” sentence imposed by the court which significantly increased defendant’s term of imprisonment adequately preserved a bare claim of excessiveness for review. Cf. State v. Chisolm, 99-1055, p. 10 (La.App. 4 Cir. 9/27/00), 771 So.2d 205, 212 (failure to file motion to reconsider sentence following habitual offender adjudication waived review for excessive on appeal although defendant moved to reconsider sentence originally imposed, but specifically noting that “no oral objection was made to the sentence at the multiple bill hearing.”), writ denied, 00-2965 (La.9/28/01), 798 So.2d 106.
CLARK, J., would deny.
HUGHES, J., recused.